Citation Nr: 0824889	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-31 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for obstructive 
hydrocephalus. 

2.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.  

3.  Entitlement to service connection for memory loss, 
claimed as due to an undiagnosed illness.  

4.  Entitlement to service connection for sleep apnea, 
claimed as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1978 to May 
1981, from January to May 1991, and in January 2002, 
including various unverified periods of active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) in 
the reserves.  

This appeal to the Board of Veterans' Appeals (Board) is from 
September 2006 and January 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

To support his claims, the veteran testified at a hearing at 
the RO in May 2007 before the undersigned Veterans Law Judge 
of the Board (travel Board hearing).

The Board subsequently remanded this case in September 2007 
for further development.

Regrettably, the claims for service connection for 
obstructive hydrocephalus, headaches, and memory loss again 
must be remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  However, before remanding, the 
Board is reopening the claim for obstructive hydrocephalus 
and adjudicating - albeit denying, the claim for sleep 
apnea.




FINDINGS OF FACT

1.  Evidence received since an August 2003 RO denial of 
service connection for obstructive hydrocephalus is not 
duplicative or cumulative of evidence previously considered 
or relates to an unestablished fact necessary to substantiate 
this claim.  

2.  The veteran's sleep apnea was not caused or made 
permanently worse by his active military service.


CONCLUSIONS OF LAW

1.  The August 2003 decision denying service connection for 
obstructive hydrocephalus is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 
(2007).   

2.  But new and material evidence has been received since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

3.  The veteran does not have sleep apnea due to a disease or 
an injury incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100, et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in 
November 2004 and November 2006, the RO advised the veteran 
of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It equally deserves mentioning that the RO issued those VCAA 
notice letters prior to initially adjudicating the veteran's 
claims, the preferred sequence.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004) (Pelegrini II).

As well, the November 2006 letter informed the veteran that a 
downstream disability rating and effective date would be 
assigned if his underlying claim for service connection was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), VA medical records 
- including the reports of his VA examinations, private 
medical records, and Social Security Administration (SSA) 
records.  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to general compliance with its 
September 2007 remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

New and Material Evidence Claim

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
indicated that in a case, as here, involving a petition to 
reopen a previously denied, unappealed claim, the VCAA 
requires that VA apprise the veteran of the specific reasons 
for the prior denial so he has the opportunity to respond 
with evidence overcoming the prior deficiencies.  VA's Office 
of General Counsel issued informal guidance interpreting Kent 
as requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006).

Since, however, the Board is reopening the claim at issue on 
the basis of new and material evidence, the Kent holding is 
inconsequential.  Further, since the Board is then remanding 
the claim for further development before readjudicating it on 
the underlying merits (de novo), the Board need not determine 
at this point whether there has been compliance with the 
other notice and duty to assist provisions of the VCAA until 
this additional development is completed and the claim 
reconsidered on the merits.  Temporarily deferring this 
consideration of whether there has been compliance with the 
VCAA is not prejudicial to the veteran because that 
determination is better made once the additional development 
on remand is completed.  Cf. Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007) and Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007) (where the Federal Circuit Court held that 
any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning 
any element of a claim, is presumed prejudicial and that once 
an error is identified, the burden shifts to VA to show it 
was harmless).  See, too, Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding that the Board had erred by relying 
on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court nonetheless determined the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims 
and, therefore, found the error harmless).  

Although the RO determined in April 2005 that new and 
material evidence had been presented to reopen the claim for 
service connection for obstructive hydrocephalus, that 
determination is not binding on the Board.  So, too, must the 
Board first decide whether new and material evidence has been 
received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) 
(Board reopening is unlawful when new and material evidence 
has not been submitted).  Consequently, the Board will 
preliminarily adjudicate the question of whether new and 
material evidence has been received, furnishing a complete 
explanation as to its reasons and bases for this decision.

In August 2003, the RO denied the veteran's claim for 
obstructive hydrocephalus.  In response, he filed a timely 
notice of disagreement (NOD) and the RO issued a statement of 
the case (SOC) in December 2004.  He did not, however, then 
perfect his appeal by filing a timely substantive appeal 
(e.g., VA Form 9 or equivalent).  Therefore, that August 2003 
RO decision is final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.160(d) (20057; 38 C.F.R. § 20.200, 20.302, 
20.1103 (2007).  This, in turn, means there must be new and 
material evidence since that decision to reopen the claim and 
warrant further consideration of it on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the August 2003 RO decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The veteran filed the petition to reopen his claim in 
September 2006.  Therefore, under the revised standards 
(effective for petitions to reopen, as here, filed on or 
after August 29, 2001), new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence already of record at the time of 
the last prior final denial of the claim sought to be opened.  
It must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").  

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Evidence received since the August 2003 RO denial consists of 
private and VA medical treatment records, personal statements 
from the veteran, statements from his friends and family, and 
a transcript of his May 2007 travel Board hearing.  

Some of the private medical records are duplicates of 
evidence already on file, but the remaining evidence 
mentioned is new in that it has not been submitted to VA 
before for consideration.  But in particular, a February 2006 
statement from Dr. B. T. and a March 2006 statement from Dr. 
C. S. both suggests the veteran's hydrocephalus existed prior 
to a 1999 motor vehicle accident.  Since his claim was 
previously denied because Dr. C. S. had concluded in 2001 
that the 1999 accident caused the hydrocephalus, these two 
newer statements are material inasmuch as they tend to refute 
this.  38 C.F.R. § 3.156(a).  The Federal Circuit Court has 
held that new evidence can be sufficient to reopen a claim 
if, as here, it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even when it is not enough to convince the Board 
to grant a claim.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  Accordingly, the Board finds that new and 
material evidence has been submitted to reopen the claim for 
service connection for obstructive hydrocephalus.  
38 U.S.C.A. § 5108.

There will be further development of this claim, on remand, 
before it is readjudicated on the underlying merits.

Service Connection Claim

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any 
service-connection claim is competent evidence of the 
existence of a current disability, to at least confirm the 
veteran has the condition alleged.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed).  The veteran has a current diagnosis of obstructive 
sleep apnea, so there is no disputing he has this condition.  
Rather, the determinative issue is whether it is somehow 
attributable to his military service - including a 
manifestation of an undiagnosed illness.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2011 following such service.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Service connection may be granted when the evidence 
establishes:  (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

A "qualifying chronic disability" for purposes of 38 
U.S.C.A. § 1117 is a chronic disability resulting from (A) an 
undiagnosed illness, (B) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome 
(CFS)), fibromyalgia, or irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (C), any 
diagnosed illness that the Secretary determines in regulation 
prescribed under subsection (D) warrants a presumption of 
service connection.  38 U.S.C.A. § 1117(a)(2) (West 2002); 38 
C.F.R. § 3.317(a)(2)(i)(B)(1) (2007).  

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, fatigue, signs or 
symptoms involving skin, headaches, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastroesophageal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  The undiagnosed illness must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 C.F.R. § 
3.317(a)(1)(i)).  A chronic disability for purposes of 38 
U.S.C.A. § 1117 is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. § 
3.317(a)(3).  

Here, service connection cannot be granted under 38 C.F.R. 
§ 3.317 because the veteran's obstructive sleep apnea is a 
known clinical diagnosis, not a manifestation of an 
undiagnosed illness.  38 C.F.R. § 3.317(a)(1)(i).  And there 
is no medical nexus evidence otherwise attributing this 
condition to his military service, to otherwise warrant 
granting service connection.  His SMRs are completely 
unremarkable for any relevant complaints, diagnosis of, or 
treatment for sleep apnea.

The veteran had a VA general medical examination in March 
2005.  The examiner diagnosed the veteran with sleep apnea 
and opined that it was caused by a weight gain of 60 pounds, 
because he did not have sleep apnea when he weighed less.  
This medical opinion is entitled to a lot of probative 
weight, inasmuch as it was based on an objective clinical 
evaluation and presumably a review of the claims file for the 
pertinent medical and other history.  In other words, it had 
the proper factual foundation, is uncontroverted, and 
provides evidence against the veteran's claim.  Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  See also Swann v. Brown, 
5 Vet. App. 177, 180 (1993)

The medical evidence of record shows treatment for sleep 
apnea, but none of the records provide the necessary 
etiological link between this condition and the veteran's 
military service.  And, as also mentioned, there also is no 
indication the condition is a manifestation of an undiagnosed 
illness, instead of a known clinical diagnosis.  In the 
absence of a link between this claimed disability and the 
veteran's military service, service connection cannot be 
granted.  For these reasons and bases, the preponderance of 
the evidence is against his claim - in turn meaning there is 
no reasonable doubt to resolve in his favor and his claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

As new and material evidence has been submitted, the claim 
for service connection for obstructive hydrocephalus is 
reopened.  To this extent, and this extent only, the appeal 
of this claim is granted subject to the further development 
of this claim on remand.

Service connection for sleep apnea is denied.  


REMAND

The veteran's private medical evidence contains conflicting 
opinions regarding the etiology of his obstructive 
hydrocephalus.  Dr. C. S. opined in May 2001 that the 
obstructive hydrocephalus was caused by a motor vehicle 
accident in 1999.  Later, in March 2006, Dr. C. S. changed 
his opinion and concluded instead that the condition pre-
existed the accident.  Additionally, Dr. B. T., another 
private physician, concluded in February 2006 that the 
condition pre-existed the 1999 accident.

The veteran's records do not show treatment for obstructive 
hydrocephalus prior to 1999, and the physicians did not opine 
as to its etiology after concluding that it 
pre-existed the accident, specifically in terms of whether it 
dates back to the veteran's military service.  So the Board 
does not have sufficient information to decide this claim, as 
there are conflicting opinions from two physicians.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  So 
another examination and opinion are needed to fairly decide 
this claim.



The claims for service connection for memory loss and 
headaches are also being remanded because they are 
inextricably intertwined with the claim for obstructive 
hydrocephalus, as there is evidence indicating the memory 
loss and headaches are symptoms of the hydrocephalus.  So the 
adjudication of these claims must be deferred pending 
resolution of the claim for service connection for 
obstructive hydrocephalus.  Harris v Derwinski, 1 Vet. App. 
80 (1991) (inextricably intertwined claims should not be 
adjudicated piecemeal); see also Holland v. Brown, 6 Vet. 
App. 443, 446 (1994).

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
neurological examination to obtain a 
medical nexus opinion indicating whether 
(a) it is at least as likely as not, 
meaning 50 percent or more probable, that 
his obstructive hydrocephalus is 
attributable to his military service from 
May 1978 to May 1981, from January to May 
1991, and in January 2002; or, 
(b) instead, was more likely caused by 
his 1999 motor vehicle accident when he 
lost consciousness.  In making these 
important determinations, it would be 
helpful to indicate whether this 
condition existed prior to that 1999 car 
accident and, if it did, whether it dates 
back to his military service.

The designated examiner should address 
the May 2001 and March 2006 conflicting 
opinions from Dr. C. S. and the February 
2006 opinion from Dr. B. T.

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not the veteran's memory loss 
and headaches are caused by the 
obstructive hydrocephalus.  If the memory 
loss and headaches are not attributable 
to the obstructive hydrocephalus, the 
examiner should also indicate whether it 
is at least as likely as not the memory 
loss and headaches were otherwise caused 
or made chronically worse by the 
veteran's military service.  

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The examiner must discuss 
the rationale of the opinions, whether 
favorable or unfavorable.

The claims folder must be made available 
to the examiner for a review of the 
pertinent medical and other history, 
including a complete copy of this remand 
and, as mentioned, the May 2001 and March 
2006 conflicting opinions from Dr. C. S. 
and the February 2006 opinion from Dr. B. 
T.

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claims.  

2.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the veteran and his representative a SSOC 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


